In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0646V
                                         UNPUBLISHED


    KERIA EDWARDS,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: December 19, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Tetanus Diphtheria acellular
                                                              Pertussis (Tdap) Vaccine; Shoulder
                        Respondent.                           Injury Related to Vaccine
                                                              Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On May 7, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that that she suffered left shoulder injuries related to vaccine
administration (“SIRVA”) resulting from a Tetanus Diphtheria acellular Pertussis
(“Tdap”) vaccine received on October 25, 2016. Petition at 1. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

       On July 24, 2019, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for her SIRVA. On December 19, 2019, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $57,500.00
in actual and projected pain and suffering (reduced to net present value) as well as

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
$4,543.32 to satisfy a State of Ohio Medicaid lien. Proffer at 1-2. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the
Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following compensation:

    1. A lump sum payment of $57,500.00, representing compensation for pain
       and suffering, in the form of a check payable to Petitioner; and

    2. A lump sum payment of $4,543.32, representing compensation for
       satisfaction of the State of Ohio Medicaid lien, payable jointly to Petitioner
       and:

                Treasurer, State of Ohio
                Ohio Tort Recovery Unit
                350 Worthington Rd., Suite G
                Westerville, OH 43082
                Case Number: 1146078

        Petitioner agrees to endorse this payment to the above payee.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 KERIA EDWARDS,

                 Petitioner,                          No. 18-646V
 v.                                                   Chief Special Master Corcoran
                                                      ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                 Respondent.


                               PROFFER ON AWARD OF DAMAGES

       On May 7, 2018, Keria Edwards (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. The Petition alleged that petitioner suffered a

Shoulder Injury Related to Vaccine Administration (“SIRVA”) following her receipt of a

tetanus-diphtheria-acellular pertussis vaccine on October 25, 2016. Respondent conceded

petitioner’s entitlement to compensation in his Rule 4(c) Report filed on July 24, 2019. Based on

Respondent’s Rule 4(c) Report the Chief Special Master found petitioner entitled to

compensation.

I.    Items of Compensation

       A.       Pain and Suffering

       Respondent proffers that petitioner should be awarded $57,500.00 in actual and projected

pain and suffering. This amount reflects that any award for projected pain and suffering has

been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.




                                                1
       B.      Medicaid Lien

       Respondent proffers that petitioner should be awarded funds to satisfy the State of Ohio

Medicaid lien in the amount of $4,543.32, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of Ohio may have against any

individual as a result of any Medicaid payments the State of Ohio has made to or on behalf of

petitioner from the date of her eligibility for benefits through the date of judgment in this case as

a result of her vaccine-related injury suffered on or about October 25, 2016, under Title XIX of

the Social Security Act.

II.    Form of the Award

       Respondent recommends that compensation provided to petitioner should be made

through lump sum payments as described below and requests that the Chief Special Master’s

decision and the Court’s judgment award the following, representing all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a):

       A. A lump sum payment of $57,500.00, representing compensation for pain and

suffering, in the form of a check payable to petitioner; 1 and

       B.   A lump sum payment of $4,543.32, representing compensation for satisfaction of

the State of Ohio Medicaid lien, payable jointly to petitioner and

                                     Treasurer, State of Ohio
                                     Ohio Tort Recovery Unit
                                   350 Worthington Rd., Suite G
                                     Westerville, OH 43082
                                      Case Number: 1146078

Petitioner agrees to endorse this payment to the above payee.


1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                  2
      Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                            Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            C. SALVATORE D’ALESSIO
                                            Acting Director
                                            Torts Branch, Civil Division

                                            CATHARINE E. REEVES
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            ALEXIS B. BABCOCK
                                            Assistant Director
                                            Torts Branch, Civil Division

                                             s/Jennifer L. Reynaud
                                            JENNIFER L. REYNAUD
                                            Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, D.C. 20044-0146
                                            Tel: (202) 305-1586
Date: December 19, 2019




                                               3